Citation Nr: 0811916	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for right knee 
instability.

2.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for right knee 
limitation of motion.

3.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for bilateral 
shin splints.




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1996 to April 
1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit which denied the veteran's claim for entitlement to 
earlier effective dates for his service-connected 
disabilities.  The veteran disagreed and timely appealed.  In 
November 2007, the veteran waived his right to present 
evidence and testimony at a hearing before a Veterans Law 
Judge (VLJ).

Clarification of issues on appeal

As will be discussed in greater detail below, the veteran 
submitted a request to reopen his claims for VA benefits on 
June 22, 2004.  In a December 2004 rating decision, the RO 
granted service connection for right knee instability 
evaluated as 10 percent disabling; right knee limitation of 
motion, evaluated as 10 percent disabling; and, bilateral 
shin splints evaluated as noncompensable, or 0 percent 
disabling.  The veteran has not expressed disagreement as to 
any disability rating assigned, but has only disagreed with 
the assigned effective date for each, June 22, 2004.

Issue not on appeal

In an April 2005 rating decision, the RO denied the veteran's 
claim for a neck disability for lack of new and material 
evidence.  The record does not indicate the veteran disagreed 
with that rating decision.  Thus, the appeal is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's May 1998 claim for entitlement to service 
connection for neck and knee disabilities was denied in an 
unappealed September 1998 rating decision.

2.  The veteran's request to reopen his claim for 
disabilities was received by the RO on June 22, 2004.


CONCLUSIONS OF LAW

1.  The correct effective date of the grant of service 
connection for right knee instability is June 22, 2004.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The correct effective date of the grant of service 
connection for right knee limitation of motion is June 22, 
2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

3.  The correct effective date of the grant of service 
connection for bilateral shin splints is June 22, 2004.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an earlier 
effective date because he originally started his claims 
process in 1998.  The Board will address some preliminary 
matters and then render a decision. 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that the facts in this case are largely not 
in dispute and are a matter of record, and the veteran has 
not indicated that he can add anything to his contentions 
already of record.  It appears that no amount of additional 
evidentiary development would thus avail the veteran.  
Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. 

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

As noted above, the only issues before the Board address 
earlier effective dates, or Dingess element (5).  The Board 
observes that the veteran was notified of how VA determines 
an effective date in the June 2006 notice letter. 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's 
statement received on November 6, 2007.  

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for right knee 
instability.

2.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for right knee 
limitation of motion.

3.  Entitlement to an effective date earlier than June 22, 
2004, for entitlement to service connection for bilateral 
shin splints.

Because all three issues present identical facts and law, 
they will be addressed in the same analysis.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).

Analysis

The evidence of record establishes that the RO received 
veteran's claim to reopen his claims for service-connection 
on June 22, 2004.  This is the date as of which service 
connection has been established for right knee disabilities 
and the bilateral shin splint disability.  As was discussed 
in the law and regulations sections above, the effective date 
of service connection is ordinarily the date of filing of the 
claim.

The veteran has challenged the effective date assigned for 
service connection, contending that:

I had first applied in 1998 and had all of my 
records sent to Tennessee.  I was told that it was 
going to be a long process and if I move to another 
state that all of my paper work and doctor 
statements and my entire record would follow.  
Shortly after having my records sent I moved to 
Colorado and did a change of address card.  And my 
lat move was here Minnesota, and I started going 
back to the VA in July of 2004 to get a (sic) 
update on my claim.  And been going ever since, I 
would like to know if the effective date can be 
moved back to the time I started my claim.  See 
December 23, 2004 NOD.

Similarly, in a January 2005 statement, the veteran said that 
he was told he'd be notified when the examination was 
scheduled.  The veteran stated essentially the same things in 
his January 2006 NOD.

The September 1998 rating decision indicates that the 
veteran's claim was denied for lack of supporting medical 
evidence caused, in part, by the veteran's failure to appear 
at a scheduled VA medical examination.  The veteran 
essentially contends that he never received the appointment 
notice.  This brings into play the presumption of 
administrative regularity.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)].

While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims (the 
Court) applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  

The record indicates that notice of the September 1998 rating 
decision was sent to the veteran's New York address.  There 
is nothing in the record that shows the veteran informed VA 
of any other address until a February 2000 request for a copy 
of his service records.  In April 2004, the veteran sought a 
transfer of his claims to "St. Paul RO so I can review."  
In short, it appears that the veteran failed to fully inform 
VA of his residence and thus could not be contacted.

Accordingly, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of June 22, 
2004, is the earliest effective date assignable for service-
connected right knee instability, right knee limitation of 
motion and bilateral shin splints.  Because the law, and not 
the facts, is dispositive of the issue, the veteran has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).



ORDER

Entitlement to an effective date earlier than June 22, 2004, 
for entitlement to service connection for right knee 
instability is denied.

Entitlement to an effective date earlier than June 22, 2004, 
for entitlement to service connection for right knee 
limitation of motion is denied.

Entitlement to an effective date earlier than June 22, 2004, 
for entitlement to service connection for bilateral shin 
splints is denied.



____________________________________________
FRANK J. FLOWERS
VETERANS LAW JUDGE, BOARD OF VETERANS' APPEALS




 Department of Veterans Affairs


